DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are pending in this application.
Claims 1, 4, and 9 have been amended by Applicant.

Response to Arguments
Regarding 35 USC § 103 Claim Rejections:    Applicant’s arguments with respect to claims 1-16 have been considered but are moot.  Amended independent claims 1 and 9 necessitate new grounds of rejection due to change in scope of the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 5, 7-10, and 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20190050764 A1) in view of Suzuki et al. (US 20170082449 A1) in further view of Konah et al. (US 20200218269 A1).

Regarding Claim 1, Zhou teaches an automated valet parking method (Zhou, [0033] “the vehicle of the transportation systems may include…a driverless vehicle”, [0063] “destination may or may not be a location where a vehicle can be parked”) comprising: activating an automated valet parking procedure (Zhou, [0056] “The determination module…may receive the service request from a requestor terminal…via the network…may further analyze the service request”); determining, by a parking infrastructure, a plurality of guide route candidates leading from a pickup zone to a target position (Zhou, [0062] “the start location may refer to a location where a service provider can pick up the requestor”,  (0063] “the destination…a location where a vehicle can be parked, [0066] the processing engine…may determine one or more distances corresponding to the candidate routes” Examiner interprets “candidate routes” as guide routes and “destination” as target route); determining, by the parking infrastructure, weighting factors for the plurality of guide route candidates (Zhou, [0070] “the processing engine...may assign different weighting coefficients to the “distance”, [0066] “rankings of candidate routes by distance”); selecting, by the parking infrastructure, one guide route candidate among the plurality of guide route candidates as a guide route to the target position based on the determined weighting factors (Zhou, [0066] “The processing engine…may determine the recommended route based on the first ranking result”); transmitting, by the parking infrastructure, the target position and the guide route to a vehicle (Zhou, [0057] “the determination module…may determine a recommended route based on….the destination; [0063] “destination may…be a location where a vehicle can be parked”) ; performing, by the vehicle, autonomous driving along the guide route and autonomous parking at the target position (Zhou, [0033] “the vehicle of the transportation systems may include…a driverless vehicle”, [0063] “destination may…be a location where a vehicle can be parked”); and finishing the automated valet parking procedure (Zhou, [0057] “park the vehicle in the reference direction (e.g., by parking the vehicle so that the vehicle points in the reference direction”), wherein in determining the weighting factors for the plurality of guide route candidates (Zhou, [0070] “the processing engine...may assign different weighting coefficients to the “distance”, [0066] “rankings of candidate routes by distance”, [0066] “The processing engine…may determine the recommended route based on the first ranking result”)

Zhou does not teach the weighting factors are determined based on a number of blocks corresponding to narrow paths among a plurality of blocks included in each guide route candidate of the plurality of guide route candidates, wherein the number of blocks corresponding to the narrow paths is a number of blocks having a width smaller than a reference width among the plurality of blocks included in each guide path candidate. However, Suzuki teaches these limitations.
Suzuki teaches the weighting factors are determined based on a number of blocks corresponding to narrow paths among a plurality of blocks included in each guide route candidate. However, Suzuki teaches this limitation (Suzuki, [0051] “the links correspond to the link pattern “road width is narrow”, [0067] “the route search unit…sets the nodes and the links“, [0108] “The ranking display process may rank the bottleneck patterns according to the size of the accessible area”, [0140] “the route search unit…searches a recommended route from the start point position described above to the destination set by the destination setting unit…In the search of the recommended route, an optimum route satisfying a predetermined search condition”; Examiner interprets “links” as reading on blocks), wherein the number of blocks corresponding to the narrow paths is a number of blocks having a width smaller than a reference width among the plurality of blocks included in each guide path candidate (Suzuki, [0051] “the links correspond to the link pattern “road width is narrow”, [0067] “the route search unit…sets the nodes and the links“, [0108] “The ranking display process may rank the bottleneck patterns according to the size of the accessible area”, [0140] “the route search unit…searches a recommended route from the start point position described above to the destination set by the destination setting unit…In the search of the recommended route, an optimum route satisfying a predetermined search condition”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to include weighting factors are determined based on a number of blocks corresponding to narrow paths among a plurality of blocks included in each guide route candidate, wherein the number of blocks corresponding to the narrow paths is a number of blocks having a width smaller than a reference width among the plurality of blocks included in each guide path candidate as taught by Suzuki in order to select a route with adequate clearance for the vehicle to travel.

Zhou also does not teach wherein the reference width is determined based on a length and a width of the vehicle.  However, Konah teaches this limitation (Konah,  [0042] “the ECU…determines the size of the section…This determination is made by determining whether the width of the section…is smaller than a threshold width (e.g., a value that is equal to the vehicle width), or whether the length of the section…is smaller than a threshold length…The width of the section…refers to the length of the section…in a direction orthogonal to the direction in which the vehicle...moves”; Examiner interprets “section” as reading on blocks).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weighting factors of Zhou to include the reference width is determined based on a length and a width of the vehicle as taught by Konah in order to have adequate clearance for the vehicle to travel.

Regarding Claim 2, Zhou teaches the method according to claim 1, wherein in determining weighting factors for the respective guide route candidates (Zhou, [0070] “the processing engine...may assign different weighting coefficients to the “distance”, [0066] “rankings of candidate routes by distance”), the weighting factors are determined based on a drive distance of each of the plurality of guide route candidates (Zhou, [0070] “the processing engine...may assign different weighting coefficients to the “distance”) , and wherein a guide route candidate having a shortest drive distance among the plurality of guide route candidates is determined as the guide route (Zhou, [0066] “The first ranking result may include any information about rankings of candidate routes by distance (e.g., a candidate route associated with the shortest distance”). 

Regarding Claim 4, Zhou teaches the method according to claim 1.  Zhou does not teach wherein a guide route candidate having a smallest number of narrow paths among the plurality of guide route candidates is determined as the guide route.  However, Suzuki teaches this limitation.

Suzuki teaches wherein a guide route candidate having a smallest number of blocks corresponding to the narrow paths among the plurality of guide route candidates is determined as the guide route (Suzuki, [0066] “the link pattern whose number of experiences is less than a predetermined number of times on the basis of the storage of the count storage unit…The predetermined number of times may be a settable value”, [0067] “the route search unit…sets the nodes and the links“; Examiner interprets “links” as reading on blocks).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weighting factors of Zhou to include the number of narrow paths as taught by Suzuki in order to have adequate clearance for the vehicle to travel.

Regarding Claim 5, Zhou teaches the method according to claim 4.  Zhou does not teach wherein the number of blocks corresponding to the narrow paths is determined by a number of blocks having a width smaller than a reference value among the plurality of blocks included in each guide route candidate.  However, Konah teaches this limitation (Konah,  [0042] “determination is made by determining whether the width of the section…is smaller than a threshold width (e.g., a value that is equal to the vehicle width; Examiner interprets “section” as reading on blocks).
.; Examiner interprets “section” as reading on blocks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weighting factors of Zhou to include the number of blocks corresponding to the narrow paths is determined by a number of blocks having a width smaller than a reference value among the plurality of blocks included in each guide route candidate as taught by Konah in order to have adequate clearance for the vehicle to travel.

Regarding Claim 7, Zhou teaches the method according to claim 1, wherein the guide route from a current location of the vehicle to the target position is expressed as a curved line, a straight line, or both (Zhou, Fig 5 line 506c).

Regarding Claim 8, Zhou teaches the method according to claim 1.  Zhou does not teach wherein the guide route includes multiple waypoints and the target position.  However, Suzuki teaches this limitation (Suzuki, [141] “the node patterns and the link patterns associated with the nodes and the links on the recommended route searched”, [0140] “a recommended route from the start point position described above to the destination“; Examiner interprets “nodes’ as reading on multiple waypoints and “destination” as reading on target position ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Zhou to include multiple waypoints as taught by Suzuki in order to have multiple pick up locations on the guide route.
Regarding Claim 9, Zhou teaches a device for an automated valet parking (Zhou, [0033] “the vehicle of the transportation systems may include…a driverless vehicle”, [0063] “destination may or may not be a location where a vehicle can be parked”), the device comprising a processor and a transceiver (Zhou, Fig 1 200) and a transceiver (Zhou, Fig 1 Box 120,  [0042] “The network may facilitate exchange of information and/or data” Examiner interprets “network” as transceiver both transmitting and receiving communications), wherein the processor is configured to: determine a target position (Zhou, [0021] “…processor may determine…the destination” Examiner interprets “destination” as target position), determine multiple guide route candidates to guide a vehicle from a pickup zone to the target position (Zhou, [0062] “the start location may refer to a location where a service provider can pick up the requestor”,  (0063] “the destination…a location where a vehicle can be parked, [0066] the processing engine…may determine one or more distances corresponding to the candidate routes” Examiner interprets “candidate routes” as guide routes), determine weighting factors for the respective guide route candidates (Zhou, [0070] “the processing engine...may assign different weighting coefficients to the “distance”, [0066] “rankings of candidate routes by distance”), select one guide route candidate from the multiple guide route candidates as a guide route by applying the weighting factors to the respective guide route candidates (Zhou, “[0066] The processing engine…may determine the recommended route based on the first ranking result”), and transmit the target position and the guide route to the vehicle via the transceiver (Zhou, [0057] “the determination module…may determine a recommended route based on….the destination; [0063] “destination may…be a location where a vehicle can be parked”)


Zhou does not teach wherein the processor is further configured to determine narrow path count-based weighting factors for the respective guide route candidates, and wherein the narrow path count-based weighting factors is determined based on a number of blocks corresponding to the narrow paths among a plurality of blocks included in the respective guide route candidate, wherein the number of blocks corresponding to the narrow paths is a number of blocks having a width smaller than a reference width among the plurality of blocks included in each guide path candidate. However, Suzuki teaches these limitations.
Suzuki teaches wherein the processor is further configured to determine narrow path count-based weighting factors for the respective guide route candidates (Suzuki, [0108] “The ranking display process may rank the bottleneck patterns according to the size of the accessible area”, [0140] “the route search unit…searches a recommended route from the start point position described above to the destination set by the destination setting unit…In the search of the recommended route, an optimum route satisfying a predetermined search condition”; Examiner interprets “links” as reading on blocks), and wherein the narrow path count-based weighting factors is determined based on a number of blocks corresponding to the narrow paths among a plurality of blocks included in the respective guide route candidate (Suzuki, [0051] “the links correspond to the link pattern “road width is narrow”, [0067] “the route search unit…sets the nodes and the links“, [0108] “The ranking display process may rank the bottleneck patterns according to the size of the accessible area”, [0140] “the route search unit…searches a recommended route from the start point position described above to the destination set by the destination setting unit…In the search of the recommended route, an optimum route satisfying a predetermined search condition), wherein the number of blocks corresponding to the narrow paths is a number of blocks having a width smaller than a reference width among the plurality of blocks included in each guide path candidate (Suzuki, [0051] “the links correspond to the link pattern “road width is narrow”, [0067] “the route search unit…sets the nodes and the links“, [0108] “The ranking display process may rank the bottleneck patterns according to the size of the accessible area”, [0140] “the route search unit…searches a recommended route from the start point position described above to the destination set by the destination setting unit…In the search of the recommended route, an optimum route satisfying a predetermined search condition”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to include the processor is further configured to determine narrow path count-based weighting factors for the respective guide route candidates, and wherein the narrow path count-based weighting factors is determined based on a number of blocks corresponding to the narrow paths among a plurality of blocks included in the respective guide route candidate, wherein the number of blocks corresponding to the narrow paths is a number of blocks having a width smaller than a reference width among the plurality of blocks included in each guide path candidate in order to select a route with adequate clearance for the vehicle to travel.

Zhou also does not teach wherein the reference width is determined based on a length and a width of the vehicle (Konah,  [0042] “the ECU…determines the size of the section…This determination is made by determining whether the width of the section…is smaller than a threshold width (e.g., a value that is equal to the vehicle width), or whether the length of the section…is smaller than a threshold length…The width of the section…refers to the length of the section…in a direction orthogonal to the direction in which the vehicle...moves”; Examiner interprets “section” as reading on blocks).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weighting factors of Zhou to include the reference width is determined based on a length and a width of the vehicle as taught by Konah in order to have adequate clearance for the vehicle to travel.

Regarding Claim 10, Zhou teaches the device of claim 9, wherein the weighting factors are further determined based on driving distances along the respective guide route candidates  (Zhou, [0070] “the processing engine...may assign different weighting coefficients to the “distance”, [0066] “rankings of candidate routes by distance”), and  40Attorney Docket No. 15438-1179wherein a guide route candidate having a shortest drive distance among the guide route candidates is determined as the guide route (Zhou, [0066] “The first ranking result may include any information about rankings of candidate routes by distance (e.g., a candidate route associated with the shortest distance”). 
  
Regarding Claim 12, Zhou teaches the device of claim 9.  Zhou does not teach wherein a guide route candidate having a smallest number of blocks corresponding to the narrow paths among the guide route candidates is determined as the guide route.  However, Suzuki teaches these limitations.

Suzuki teaches wherein a guide route candidate having a smallest number of blocks corresponding to the narrow paths among the guide route candidates is determined as the guide route (Suzuki, [0066] “the link pattern whose number of experiences is less than a predetermined number of times on the basis of the storage of the count storage unit…The predetermined number of times may be a settable value”, [0067] “the route search unit…sets the nodes and the links“; Examiner interprets “links” as reading on blocks).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to include a guide route candidate having a smallest number of blocks corresponding to the narrow paths among the guide route candidates is determined as the guide route as taught by Suzuki in order to have adequate clearance for the vehicle to travel.

Regarding Claim 13,  Zhou teaches the device of claim 12.  Zhou does not teach the number of blocks corresponding to the narrow paths is determined by a number of blocks having a width smaller than a reference value among the plurality of blocks included in the respective guide route candidates.  However, Konah teaches this  limitation (Konah,  [0042] “determination is made by determining whether the width of the section…is smaller than a threshold width (e.g., a value that is equal to the vehicle width; Examiner interprets “section” as reading on blocks).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weighting factors of Zhou to include the number of blocks corresponding to the narrow paths is determined by a number of blocks having a width smaller than a reference value among the plurality of blocks included in each guide route candidate as taught by Konah in order to have adequate clearance for the vehicle to travel.

Regarding Claim 15, Zhou teaches the device of claim 9, wherein the guide route from a current location of the vehicle to the target position is expressed as a curved line, a straight line, or both (Zhou, Fig 5 line 506c).

Regarding Claim 16, Zhou teaches the device of claim 9.  Zhou does not teach wherein the guide route includes multiple waypoints and the target position However, Suzuki teaches this limitation (Suzuki, [141] “the node patterns and the link patterns associated with the nodes and the links on the recommended route searched”, [0140] “a recommended route from the start point position described above to the destination“; Examiner interprets “nodes’ as reading on multiple waypoints and “destination” as reading on target position ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Zhou to include multiple waypoints as taught by Suzuki in order to have multiple pick up locations on the guide route.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20190050764 A1) in view of Suzuki et al. (US 20170082449 A1) in further view of Konah et al. (US 20200218269 A1) and Kim et al. (US 20170144656 A1).
Regarding Claim 3, Zhou teaches the method according to claim 1, 38Attorney Docket No. 15438-1179 wherein in determining the weighting factors for the plurality of guide route candidates (Zhou, [0070] “the processing engine...may assign different weighting coefficients to the “distance”, [0066] “rankings of candidate routes by distance”).  Zhou does not teach the weighting factors are determined based on a number of left and right turns on each guide route candidate of the plurality of guide route candidates, and wherein a guide route candidate having a smallest number of left and right turns among the plurality of guide route candidates is determined as the guide route.  However, Kim teaches these limitations.

Kim teaches the weighting factors are determined based on a number of left and right turns on each guide route candidate of the plurality of guide route candidates (Kim, [0069] ”calculate the number of turns (for example, the number of left turns and right turns) which are required”).  , and wherein a guide route candidate having a smallest number of left and right turns among the plurality of guide route candidates is determined as the guide route (Kim, ”optimal exiting path having the smallest number of turns”, “number of left and right turns”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weighting factors of Zhou to include the number of turns as taught by Kim in order to determine the most direct path to the target position.

Regarding Claim 11, Zhou teaches the device of claim 9.  Zhou does not teach wherein the processor is further configured to determine turn count-based weighting factors for the respective guide route candidates, and wherein a guide route candidate having a smallest number of left and right turns among the guide route candidates is determined as the guide route. However, Kim teaches these limitations.

Kim teaches wherein the processor is configured to determine turn count-based weighting factors for the respective guide route candidates [Kim, [0069] “calculate the number of turns…which are required until the vehicle arrives”), and wherein a guide route candidate having a smallest number of left and right turns among the guide route candidates is determined as the guide route (Kim, ”optimal exiting path having the smallest number of turns”, “number of left and right turns”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weighting factors of Zhou to include the number of turns as taught by Kim in order to determine the most direct path to the target position.


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20190050764 A1) in view of Suzuki et al. (US 20170082449 A1) in further view of Konah et al. (US 20200218269 A1) and Shimizu et al. (US 20190122561 A1).
Regarding Claim 6, Zhou teaches the method according to claim 1.  Zhou does not teach wherein a guide route candidate having a smallest number of moving 39Attorney Docket No. 15438-1179 vehicles present thereon, among the plurality of guide route candidates, is determined as the guide route.  However, Shimizu teaches these limitations.

Shimizu teaches teach the weighting factors are determined based on a number of moving vehicles on each guide route candidate of the plurality of guide route candidates (Shimizu, [0098] “The traffic volume information is also graded on a scale of one to ten, in such a way that a traveling route with a smaller traffic volume has a higher score”), and wherein a guide route candidate having a smallest number of moving 39Attorney Docket No. 15438-1179 vehicles present thereon, among the plurality of guide route candidates, is determined as the guide route (Shimizu, [0098] “A reliability index of a certain traveling route is calculated to be higher when the traveling route has a map for self-driving created in advance, has a larger number of self-driving vehicles that traveled by the traveling route in the past, and has a smaller traffic volume”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weighting factors of Zhou to include the number of moving vehicles as taught by Shimizu in order to determine the most direct path to the target position.

Regarding Claim 14, Zhou teaches the device of claim 9.  Zhou does not teach wherein a guide route candidate having a smallest number of moving vehicles present thereon.  However, Shimizu teaches this limitation (Shimizu, [0098] “A reliability index of a certain traveling route is calculated to be higher when the traveling route has a map for self-driving created in advance, has a larger number of self-driving vehicles that traveled by the traveling route in the past, and has a smaller traffic volume”), among the guide route candidates, is 41Attorney Docket No. 15438-1179 determined as the guide route (Shimizu, [0098] “A reliability index of a certain traveling route is calculated to be higher when the traveling route has a map for self-driving created in advance, has a larger number of self-driving vehicles that traveled by the traveling route in the past, and has a smaller traffic volume”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weighting factors of Zhou to include the number of moving vehicles as taught by Shimizu in order to determine the most direct path to the target position.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagpal et al. (US 20190370572 A1) discloses a guide route to the target position based on the determined weighting factors (Nagpal, [0181] “The weightage factor (α) decides whether current or previous coordinate values are more reliable…the weightage factor is inversely proportional to speed of the vehicle, i.e. more the speed of the vehicle, less should be weightage factor to previous image otherwise a drag in detection of current image would occur. With optimal match of vehicle speed and weightage factor, the coordinates of detection in current image are fixed with respect to the previous image, thus giving a relatively stable output”).
Hara et al. (US 20210300349 A1) discloses an automated valet parking method (Hara, [0045] “The parking assist system…is a system for executing the so-called automatic parking process and the so-called automatic unparking process, in which a vehicle is moved autonomously to a prescribed target position (a target parking position or a target unparking position) selected by the occupant so as to park or unpark the vehicle”).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662              

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662